Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed January 6th, 2022 has been entered. Claims 1-8 and 10 remain pending in the application. Applicant’s amendments to the claims have overcome the 112 rejections and antecedent basis problems previously set forth in the non-final rejection mailed October 7th, 2021.

Allowable Subject Matter
Claims 1-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of a production process of an insole wherein the shoe material comprises materials A and B, which comprise very specific ratios of raw materials, as described in claim 1.

The closest prior art is Liu (CN1827351), which teaches a production process of an insole comprising steps of fixing cloth in an upper mold, and injecting shoe material into a lower mold and then locking the molds together. However, Liu does not teach the steps of cleaning a mold, spraying an oily release agent into the mold, and placing the mold into an over for baking. Liu also does not teach the specific ratios of raw materials in materials A and B.

One of ordinary skill in the art could use Reinhardt (US-20130291409), Vontorcik (US-20190352446), and Wu (CN106273184) to modify Liu and teach the steps of cleaning a mold, spraying an oily release agent into the mold, and placing the mold into an over for baking. This combination still does not teach the specific ratios of raw materials in materials A and B from claim 1. Since there is not better teaching in the art that can be used to further modify this combination and teach the missing limitations, the invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748